Citation Nr: 0217405	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  01-09 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to restoration of a 100 percent schedular 
rating for non-Hodgkin's lymphoma due to Agent Orange 
exposure.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder for the period prior to 
February 25, 2002.  

3.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder for the period on and 
subsequent to February 25, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from May 1964 to May 1969.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Columbia, South Carolina, Regional Office (RO), which 
proposed reduction of a 100 percent schedular rating for 
non-Hodgkin's lymphoma due to Agent Orange exposure; and a 
January 2001 rating decision, which actually reduced that 
rating to 10 percent, effective April 1, 2001.  The 100 
percent rating had been in effect since June 8, 1998.  
Appellant also appealed that January 2001 rating decision to 
the extent it increased an evaluation for post-traumatic 
stress disorder from 10 percent to 50 percent, effective 
September 29, 2000.  

By a May 2002 rating decision, the RO increased the 
evaluation for post-traumatic stress disorder from 50 
percent to 70 percent, effective September 25, 2002.  
Subsequent written statements from appellant and his 
representative appear to have expressed disagreement with 
that 70 percent rating assigned.  Therefore, the Board has 
reframed the post-traumatic stress disorder rating issue as 
entitlement to an evaluation in excess of 50 percent for the 
period prior to February 25, 2002 and in excess of 70 
percent for the period on and subsequent to February 25, 
2002.  See also AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Consequently, the Board construes the appellate issues as 
those delineated on the title page of this decision, and 
will proceed accordingly.  


FINDINGS OF FACT

1.  A June 1998 rating decision granted service connection 
and assigned a 100 percent schedular rating for non-
Hodgkin's lymphoma due to Agent Orange exposure, effective 
June 8, 1998.  A May 1999 rating decision confirmed that 
assigned disability rating.

2.  A September 2000 rating decision proposed reduction of a 
100 percent schedular rating for non-Hodgkin's lymphoma due 
to Agent Orange exposure; and a January 2001 rating decision 
actually reduced that rating to 10 percent, effective April 
1, 2001.  

3.  The rating reduction was based primarily on private and 
VA medical records, including a comprehensive, detailed June 
2000 VA hematologic examination, which revealed that after a 
course of successful chemotherapy ended in August 1998, 
appellant's non-Hodgkin's lymphoma was in remission for a 
period of years.  Appellant was employed during said period.  
Sustained material improvement in that service-connected 
disability under the ordinary conditions of daily life was 
in fact shown.  

4.  Appellant's service-connected psychiatric disability, 
for the period prior to February 25, 2002, was manifested 
primarily by anxiety, depression, nightmares, poor sleep, 
and associated symptomatology.  He was employed as a state 
governmental agency administrator and maintained a marital 
relationship, although with reported difficulties.  He was 
well oriented and cognitive functions were essentially 
intact.  Rather severe occupational and social impairment 
was indicated by clinical findings and functional 
assessments.  During the period in question, his psychiatric 
disability did not more nearly result in total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

5.  Appellant's service-connected psychiatric disability, 
for the period on and subsequent to February 25, 2002, more 
nearly results in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent schedular 
evaluation for non-Hodgkin's lymphoma due to Agent Orange 
exposure have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.105(e), 3.343, Code 7715 
(2000-2002).

2.  The criteria for an increased rating of 70 percent, but 
no more, for appellant's post-traumatic stress disorder, for 
the period prior to February 25, 2002, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2001-2002).

3.  The criteria for an increased rating of 100 percent for 
appellant's post-traumatic stress disorder, for the period 
on and subsequent to February 25, 2002, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2001-2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the lymphoma rating reduction and post-
traumatic stress disorder increased rating issues, there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002)).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5100 et. seq. (West Supp. 2002); See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claims at issue were not final on November 
9, 2000, it appears that Section 3 of the Veterans Claims 
Assistance Act of 2000, dealing with notice and duty to 
assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable with respect to 
the issues on appeal, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed, particularly in light of the partial allowance of 
said post-traumatic stress disorder increased rating issues 
on appeal by the Board's decision herein.  A comprehensive 
medical history and detailed findings with respect to the 
service-connected disabilities at issue over the years are 
documented in the medical evidence.  With respect to the 
rating reduction issue, the evidentiary record includes 
proposed and actual rating reduction decisions and notices 
and VA and private clinical records on which the reduction 
was based, including a comprehensive, detailed June 2000 VA 
hematologic examination report.  With respect to the other 
post-traumatic stress disorder increased rating issues, VA 
psychiatric and psychologic examinations were conducted 
during the periods in question and there are outpatient 
treatment records associated with the claims folder.  Said 
clinical evidence is sufficiently detailed and comprehensive 
regarding the nature and severity of the service-connected 
disabilities at issue and provide a clear picture of all-
relevant symptoms and findings.  

Additionally, the VA psychiatric examination reports and 
other clinical records included assignments of scores on the 
Global Assessment of Functioning Scale (GAF Scale), which 
deals with the degree to which an individual functions 
socially and industrially.  There is no indication that 
other relevant medical records exist that would indicate a 
greater degree of severity of his psychiatric disability for 
the respective periods than that shown on said VA 
examinations and clinical records.  

In addition, appellant was issued a Statement of the Case 
and Supplemental Statement of the Case, which included 
relevant clinical evidence, laws and regulations, and a 
detailed explanation of the rationale for the pertinent 
rating decisions.  Also, a January 2002 letter was sent 
informing appellant and his representative of the Veterans 
Claims Assistance Act of 2000 and its applicability.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the 
Veterans Claims Assistance Act of 2000 to the extent it may 
apply, has been satisfied with respect to the issues on 
appeal.  

It does not appear that there are any other relevant medical 
records that exist and should be obtained prior to deciding 
this case.  The Board concludes it may proceed as all 
evidence has been received without regard to specific notice 
as to which party could or should obtain which evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


I.  Restoration of a 100 Percent Schedular Rating for Non-
Hodgkin's Lymphoma

The provisions of 38 C.F.R. § 3.105(e) (2000-2002) state, in 
pertinent part, that, when a reduction in a disability 
evaluation is contemplated such that it would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction will 
be prepared, setting forth all material facts and reasons.  
As will be explained below, it is the Board's opinion that 
appellant was informed of "all material facts and reasons" 
for the rating reduction as required by the provisions of 38 
C.F.R. § 3.105(e), since the notice of proposed rating 
reduction and the January 2001 rating reduction decision 
informed him of the legal criteria for evaluating non-
Hodgkin's lymphoma (Diagnostic Code 7715); discussed the 
clinical evidence which showed that the lymphoma remained in 
remission for years since chemotherapy had ended in August 
1998; and he was afforded an opportunity to present argument 
or pertinent evidence in opposition to that rating 
reduction, between the September 2000 date of the notice of 
proposed rating reduction and the January 2001 rating 
reduction decision with its prospective effective date of 
reduction (April 1, 2001).  

An April 1999 private oncologist's written statement 
indicated that chemotherapy had been administered until 
August 1998 and that appellant's lymphoma was "controlled 
but not in complete remission."  

An April 1999 VA hematologic examination report noted that 
appellant had complaints of fatigue and insomnia; that he 
was working full-time; and that clinically, he appeared 
healthy with a questionably palpable spleen tip.  The 
examiner stated that appellant "has a very serious condition 
namely malignant lymphoma.  This prognosis, of course, is 
still very somber and definitely it is an incurable 
condition.  At the present time he seems to be in partial 
remission according to [the aforementioned private 
oncologist]."  

Based on said clinical evidence, a May 1999 rating decision 
confirmed a 100 percent evaluation for the non-Hodgkin's 
lymphoma.

However, after appellant failed to report for a May 2000 VA 
examination, a "prereduction" notice was sent to him.  After 
appellant informed the RO that he had in fact attended a 
June 2000 VA examination, the proposed reduction was 
canceled.  That June 2000 VA hematologic examination report 
noted that appellant's chemotherapy, which had been 
discontinued in August 1998, had been very successful.  
Appellant's complaints included fatigue.  Clinically, he 
appeared healthy and other findings were essentially 
unremarkable.  The examiner stated that appellant appeared 
to be in good remission.  Based primarily on said 
examination, a September 2000 proposed rating reduction 
notice was sent appellant.  Subsequently, appellant 
submitted private oncologic clinical records dated from 1998 
to October 2000 with assessments that indicated that the 
lymphoma remained in remission and under "excellent 
control."  

A January 2001 rating reduction decision sheet and a 
Statement of the Case and Supplemental Statement of the Case 
were issued appellant on the lymphoma rating reduction 
issue.  Said documents included legal criteria for 
evaluating non-Hodgkin's lymphoma (Diagnostic Code 7715).  
Said documents informed appellant that Code 7715 provided a 
100 percent evaluation for lymphoma during active disease or 
treatment, but that after six months following completion of 
such treatment, the appropriate disability rating shall be 
determined by VA examination; and that after such VA 
examination, the rating would be based on residuals if there 
has been no local recurrence or metastasis of the lymphoma.  
Said documents discussed the VA and private clinical 
evidence, including a June 2000 VA hematologic examination 
report, all of which reported that the lymphoma had remained 
in remission for years since chemotherapy had ended in 
August 1998; and that upon rating reduction, the evaluation 
for lymphoma was now based on residual fatigue symptoms 
rated analogously to chronic fatigue syndrome under Code 
6354.  It would appear that the June 2000 VA hematologic 
examination and said private and VA clinical records, which 
primarily formed the basis for the rating reduction, did 
fully assess the severity of appellant's service-connected 
lymphoma and clearly reported that the disability had 
remained in remission after completion of chemotherapy and, 
thus, sustained material improvement had clearly resulted.  

However, none of these documents included any mention of 38 
C.F.R. § 3.343(a), nor did appellant or his representative 
refer to that regulation.  In fact, the entire claims folder 
is silent as to that regulatory provision.  It should be 
explained that the provisions of 38 C.F.R. § 3.343(a) do not 
apply to total schedular ratings "granted purely because of 
hospital, surgical, or home treatment."  However, under the 
facts of the instant case, it appears from the June 1998 
rating decision sheet, which initially granted service 
connection and assigned a total schedular rating for 
lymphoma, that the rating assigned was for "active disease 
or treatment."  In other words, since it is at least as 
likely as not that the total schedular rating was assigned 
for active disease, not purely because of hospital, 
surgical, or home treatment, the provisions of 38 C.F.R. 
§ 3.343(a) appear applicable in the instant case.   

In Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) stated, in pertinent part:

There is no question that a disability 
rating may be reduced; however, the 
circumstances under which rating 
reductions can occur are specifically 
limited and carefully circumscribed by 
regulations promulgated by the 
Secretary.  38 C.F.R. § 3.343(a) (1991) 
provides, in pertinent part, as follows:
	(a) General.  Total disability 
ratings...will not be reduced, in the 
absence of clear error, without 
examination showing material improvement 
in physical or mental condition.  
Examination reports showing material 
improvement must be evaluated in 
conjunction with all the facts of 
record, and consideration must be given 
particularly to whether the veteran 
attained improvement under the ordinary 
conditions of life, i.e., while working 
or actively seeking work or whether the 
symptoms have been brought under control 
by prolonged rest, or generally, by 
following a regimen which precludes 
work, and if the latter, reduction from 
total disability ratings will not be 
considered pending reexamination after a 
period of employment (3 to 6 months).

The Court further stated:  

It is beyond question that the VA must 
follow its own regulations.  See Browder 
v. Derwinski, 1 Vet. App. 204, 205 
(1991), and the cases cited therein.  
The Court is compelled to "hold unlawful 
and set aside" a rating action which 
resulted from the failure to follow 
applicable statutory or regulatory 
commands.  38 U.S.C. § 7261(a)(3).  Such 
an action is necessarily "arbitrary, 
capricious, an abuse of discretion, or 
otherwise not in accordance with law" 
and therefore void ab initio.  Id.; see 
Schafrath v. Derwinski, 1 Vet. App. 589, 
595-6 (1991).

The Court further stated, at 282:  

Focusing solely on the veteran's 
improvement from a medical perspective, 
and highlighting the diagnosis that the 
veteran's schizophrenia is in remission, 
the Secretary argues, in effect, that 
the 10% rating should stand because it 
is accurate.  It may well be that the 
Secretary is correct and that the 
veteran's present degree of impairment 
is indeed "slight".  However, as we said 
in Bentley v. Derwinski, 1 Vet. App. 28 
(1990), after-the-fact justification 
cannot resurrect a flawed rating, one 
which was arrived at in derogation of 
the regulations promulgated by the 
Secretary. 

However, it is the Board's opinion that the RO's failure to 
explicitly consider 38 C.F.R. § 3.343(a) was not prejudicial 
to appellant.  The Board concludes that even if the RO had 
applied § 3.343(a), it is still likely that the appellant's 
100 percent disability rating for the service-connected non-
Hodgkin's lymphoma would have been reduced by the rating 
decision in question, because the RO clearly considered the 
fact that the clinical evidence showed that the service-
connected non-Hodgkin's lymphoma was in remission over an 
extended period after a course of successful chemotherapy 
had been completed, which indicated sustained material 
improvement.  See Soyini v. Derwinski, 1 Vet. App 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran) and Winters v. West, 12 Vet. 
App. 203, 207 (1999) (the law does not require a useless 
act).  It is also noted that the schedular provisions 
provide that ratings be reduced following cessation of 
treatment.  This was done in this case.  

Accordingly, the 100 percent schedular rating for 
appellant's service-connected non-Hodgkin's lymphoma does 
not warrant restoration.  


II.  Entitlement to Evaluations in Excess of 50 Percent and 
70 Percent for Post-traumatic Stress Disorder for the 
Respective Periods in Question

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
psychiatric disability on appeal in the context of the total 
history of that disability, particularly as it affects the 
ordinary conditions of daily life, including employment, as 
required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 
and other applicable provisions.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities: "[t]he percentage 
ratings represent as far as can practicably be determined 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disabilities."  38 C.F.R. § 4.1.

With regards to another procedural matter involving these 
appellate issues, the VA amended its regulations for rating 
mental disorders, effective November 7, 1996.  See 38 C.F.R. 
§§ 4.125-130 (2000).  Section 4.132 has been redesignated as 
§ 4.130.  Since the pertinent claim and rating decisions 
appealed from were rendered after November 7, 1996, the 
amended version of the mental disorders regulations appear 
applicable in the instant case.

The amended VA's Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for 
mental disorders, including post-traumatic stress disorder.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
rating requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

With respect to the period prior to February 25, 2002, on 
March 1998 VA psychiatric examination, post-traumatic stress 
disorder was diagnosed and a GAF scale score of 70 was 
assigned.  The examiner stated that appellant's "symptoms 
are relatively mild.  Although he has changed jobs 
frequently, he is working at the present time.  He is 
married and does have some meaningful interpersonal 
relationships."  On March 1998 VA psychologic examination, 
the examiner stated that appellant's level of psychiatric 
disability was in the "definite to considerable range."  An 
April 1998 Vet Center psychologist assigned a GAF scale 
score of "no higher than 55."  

On April 1999 VA psychiatric examination, it was reported 
that appellant was employed by a state governmental agency, 
for the past five years.  Appellant appeared alert, 
oriented, and cooperative.  Mood was depressed with a 
slightly sad affect.  Speech had regular rate and rhythm.  
There was no psychomotor agitation/retardation; and thought 
processes were logical and goal-directed without psychotic 
ideation.  Suicidal/homicidal ideation was denied and memory 
was described as fair.  He was able to concentrate well 
enough to spell a word backwards and interpret a proverb.  
Diagnoses included post-traumatic stress disorder/major 
depressive disorder.  A GAF scale score of 61 was assigned.  
The examiner stated that appellant had mild post-traumatic 
stress disorder symptoms with occasional nightmares, sleep 
disturbance, avoidance behavior, and depressed mood; a major 
depressive disorder partly due to his lymphoma; and mild 
social and mild to moderate industrial impairment.

VA outpatient treatment records dated in September 2000 
indicate that appellant appeared oriented and participated 
interactively in a weekly psychotherapy group.  Severe post-
traumatic stress disorder was diagnosed by a psychologist.  
Later that month, it was noted that he continued to 
experience bouts of increased depression that negatively 
impacted on his self-esteem, marriage, and job performance.  

Subsequently, on September 2000 VA psychologic examination 
(conducted by the aforementioned psychologist involved in 
appellant's psychotherapy group), appellant's complaints 
included anxiety and depression, nightmares, and sleep 
difficulties.  He described his position with a state 
governmental agency as "marginal" and reported financial 
concerns.  Post-traumatic stress disorder was diagnosed and 
a GAF scale score of 43 was assigned.   

On November 2000 VA psychiatric examination, appellant's 
complaints included avoidance of social interactions and 
loss of concentration.  He reported marital relationship 
problems.  He reportedly was a state governmental agency 
administrator.  Clinically, he appeared well-nourished with 
good hygiene and appropriate dress.  Facial expressions were 
described as tense.  No abnormal movements were noted.  Eye 
contact was limited.  Speech was increased in amount, 
although normal in rate and volume.  He would become over 
talkative and digress easily, requiring redirection.  He was 
alert, fully oriented, with adequate fund of knowledge and 
awareness of current events.  He had sleep complaints.  He 
stated that Trazodone helped, but that in the past he had 
had nightmares and sleep difficulties every night.  He 
described his mood as "[b]eing under a dark cloud."  Affect 
was dysphoric and blunted.  Thought processes were logical.  
He admitted to suicidal ideation, but without plan.  He 
admitted to homicidal ideation.  Hallucinations were denied.  
It was noted that mild paranoia was elicited.  Attention and 
concentration were intact on informal testing; and he 
recalled three out of three words after a brief distraction.  
Abstraction and judgment were described as poor.  Diagnoses 
included post-traumatic stress disorder and adjustment 
disorder with depressed and anxious mood; and a GAF scale 
score of 59 was assigned.  The examiner stated that 
appellant's medical illness was causing adjustment problems 
with depressed and anxious mood; that there was loss of 
social interactions/interest; that although he was able to 
maintain employment, there were concentration difficulties; 
and that the level of disability was moderate, "possibly 
severe range."   

VA outpatient treatment records dated from October 2000 to 
August 2001 indicate that appellant had anxiety, depression, 
and other psychiatric symptomatology and severe post-
traumatic stress disorder was diagnosed by the same 
aforementioned psychologist.  GAF scale scores of 60 in 
November 2000 and February 2001 and 44 and 60 in May 2001 
were assigned.

The evidentiary record reveals that the GAF Scale scores 
assigned appellant prior to February 25, 2002 ranged from 43 
to 70, but were primarily 55 or greater, indicative of no 
more than a moderate overall degree of psychiatric 
impairment.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), wherein the Court explained that "GAF is a scale 
reflecting the [']psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness....[']  A 55-60 rating indicates [']moderate 
difficulty in social, occupational, or school 
functioning.[']"  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"

On the other hand, although appellant maintained employment 
and a marital relationship and did not manifest certain of 
the listed criteria set forth for a 70 percent psychiatric 
disability rating, it appears that his psychiatric 
disability did result in deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood.  It 
would not be unreasonable to characterize appellant's 
psychiatric disability picture as more nearly reflective of 
a severe level of impairment, particularly as indicated by 
said VA psychologist's clinical assessment of severe post-
traumatic stress disorder and GAF scale scores of 43 and 44 
assigned respectively in September 2000 and May 2001.  

Thus, the Board concludes that the negative and positive 
evidence is in relative equipoise as to this point in 
controversy, since the overall clinical evidence suggests 
that it is at least as likely as not that the appellant's 
psychiatric symptomatology was more nearly productive of 
severe social and industrial impairment prior to February 
25, 2002, as indicated by certain GAF scores assigned and 
other clinical findings.  Therefore, prior to February 25, 
2002, this rather severe degree of psychiatric impairment 
warranted a 70 percent rating.  However, an evaluation in 
excess of 70 percent for a psychiatric disability for said 
period would not be warranted, since GAF scores assigned and 
other clinical findings did not more nearly approximate 
total occupational and social impairment, for the 
aforestated reasons.  

With respect to the period on and subsequent to February 25, 
2002, in a February 25, 2002 written statement, the VA 
psychologist who had conducted the aforementioned September 
2000 VA psychologic examination stated that appellant was a 
"very proud and determined man, educated and professionally 
employed, whose sense of responsibility for his ailing wife 
result in his continuing to work despite significant, severe 
symptoms of Post[-]Traumatic Stress."  The psychologist 
expressed the belief that a 70 percent rating was warranted 
for that condition.  

On April 2002 VA psychiatric examination, appellant's 
complaints included depression, anxiety, flashbacks, 
paranoia, hopelessness, suicidal ideation, insomnia, 
nightmares, and dissociation.  He reportedly avoided crowds, 
was irritable and easily angered, and had homicidal ideation 
concerning his current boss.  He was employed by a state 
governmental agency, for the past eight years.  He resided 
with his spouse and reported that the marital relationship 
was not good.  He jogged with two men and had done so for 
the past 15 years and had other acquaintances, but reported 
having no friends.  Clinically, he appeared alert, oriented, 
and cooperative.  He was unshaven and casually dressed.  Eye 
contact was intermittent.  There was no psychomotor 
agitation or retardation.  Speech had regular rate, rhythm, 
and volume.  Appellant described his mood as "okay, mix of 
feeling anxious and down or low."  Affect was anxious 
appearing.  Thought processes were logical and goal-directed 
without loose associations.  Hallucinations/delusions were 
denied.  He tended to dissociate with flashbacks.  He 
recalled three out of three objects after five minutes, but 
it appeared he had difficulty remembering them.  Spelling 
performance indicated distractibility.  Judgment involving a 
hypothetical situation was described as good.  He admitted 
to periodic suicidal ideation, but without plan.  He 
admitted to homicidal ideation particularly involving his 
boss, but without current homicidal intent.  Diagnoses 
included post-traumatic stress disorder and major 
depression; and a GAF scale score of 40 was assigned.  The 
examiner opined that severe to total social and industrial 
inadaptability was demonstrated.  

In a September 2002 written statement, the same VA 
psychologist (who had conducted the aforementioned September 
2000 VA psychologic examination) referred to said April 2002 
VA psychiatric examination findings and stated that 
appellant "is currently 100% disabled by his PTSD.  Although 
he continues in a position with [a state government agency] 
with significantly reduced responsibilities and decreased 
compensation, he is [u]nemployable.  A[s] stated above, it 
is my strong recommendation that he stop working."  

The Board has considered the fact that a February 2002 VA 
psychologist's statement described appellant's post-
traumatic stress disorder as severe; an April 2002 VA 
psychiatric examination included a medical opinion that 
appellant's psychiatric inadaptability was severe to total 
with an assigned GAF scale score of 40; and a more recent 
statement by the same VA psychologist opined that 
appellant's post-traumatic stress disorder was totally 
disabling.  With resolution of all reasonable doubt in 
appellant's favor, the Board concludes that the post-
traumatic stress disorder more nearly approximates total 
occupational and social impairment, the criteria for a 100 
percent schedular evaluation, for the period on and 
subsequent to February 25, 2002 .  


ORDER

Restoration of a 100 percent schedular rating for non-
Hodgkin's lymphoma due to Agent Orange exposure is denied.  
To this extent, the appeal is disallowed.

An increased rating of 70 percent for post-traumatic stress 
disorder for the period prior to February 25, 2002, and an 
increased rating of 100 percent for post-traumatic stress 
disorder for the period on and subsequent to February 25, 
2002 are granted, subject to the applicable provisions 
governing payment of monetary awards.  To this extent, the 
appeal is allowed.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

